Case 1:20-cv-00351-LPS Document 57 Filed 12/23/20 Page 1 of 2 PageID #: 2112




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


INTERNATIONAL BUSINESS MACHINES
CORPORATION,

                       Plaintiff,                       Civil Action No. 20-351-LPS-CJB

               v.

AIRBNB, INC.,

                      Defendant.


                    JOINT STIPULATION OF DISMISSAL AND ORDER

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

International Business Machines Corporation and Defendant Airbnb, Inc. hereby stipulate that all

remaining claims in the above-captioned action brought by IBM are hereby dismissed with

prejudice and all remaining claims in the above-captioned action brought by Airbnb are

dismissed without prejudice. Each side shall bear its own costs, expenses, and attorney’s fees.
Case 1:20-cv-00351-LPS Document 57 Filed 12/23/20 Page 2 of 2 PageID #: 2113




  /s/ Karen E. Keller                          /s/ Adam W. Poff
  John W. Shaw (No. 3362)                      Adam Wyatt Poff (No. 3990)
  Karen E. Keller (No. 4489)                   YOUNG, CONWAY, STARGATT
  SHAW KELLER LLP                              & TAYLOR, LLP
  I.M. Pei Building                            Rodney Square
  1105 North Market Street, 12th Floor         1000 N. King Street
  Wilmington, DE 19801                         Wilmington, DE 19801
  (302) 298-0700                               (302) 571-6600
  jshaw@shawkeller.com                         apoff@ycst.com
  kkeller@shawkeller.com                       Attorneys for Defendant
  Attorneys for Plaintiff

  OF COUNSEL:                                  OF COUNSEL:
  John M. Desmarais                            Kathi Vidal
  Karim Z. Oussayef                            Eimeric Reig-Plessis
  Brian Leary                                  WINSTON & STRAWN LLP
  Brian D. Matty                               275 Middlefield Road, Suite 205
  Jun Tong                                     Menlo Park, CA 94025
  Alexandra E. Kochian                         (650) 858-6425
  John Dao                                     kvidal@winston.com
  DESMARAIS LLP                                ereigplessis@winston.com
  230 Park Avenue
  New York, NY 10169
  (212) 351-3400


Dated: December 23, 2020

                                  SO ORDERED, this ______ day of ______, 2020


                                  ______________________________________________
                                  THE HONORABLE LEONARD P. STARK

                                   CHIEF UNITED STATES DISTRICT JUDGE
